


EXHIBIT 10.4
PERFORMANCE SHARE UNIT AGREEMENT WITH EMPLOYEE
(Unum Group Stock Incentive Plan of 2012)


THIS AGREEMENT, dated as of [Grant Date], is entered into by and between Unum
Group, a Delaware corporation (the “Company”), and [Participant Name] (the
“Employee”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.
Grant, Vesting and Forfeiture of Performance Share Units.



(a)Grant. Subject to the provisions of this Agreement and to the provisions of
the Unum Group Stock Incentive Plan of 2012 (the “Plan”), the Company hereby
grants to the Employee, as of [Grant Date] (the “Grant Date”), [Number Granted]
Performance Share Units (the “Performance Share Units”), each with respect to
one share of common stock of the Company, par value $0.10 per Share. All
capitalized terms used herein, to the extent not defined, shall have the meaning
set forth in the Plan.


(b)Earning Performance Share Units/Performance Period.


(i)Earning Performance Share Units. Subject to Section 1(b)(ii) and 1(c) below,
the Employee shall earn a percentage of Performance Share Units in accordance
with Schedule A on the date that the Committee certifies that the Company has
achieved the performance goals set forth on Schedule A, which date shall be no
later than two and a half months after the end of the performance period
extending from January 1, 2013 to December 31, 2015, inclusive (the “Performance
Period”).


(ii)Performance Period. Subject to the terms and conditions of this Agreement,
the Performance Share Units earned pursuant to Section 1(b)(i) shall vest and no
longer be subject to any restriction upon the expiration of the Performance
Period.


(c)    Termination of Employment.


(i)General. Upon the Employee's Termination of Employment for any reason (other
than as specified in Section 1(c)(ii) below) during the Performance Period, all
Performance Share Units still subject to restriction shall be forfeited.


(ii)Death/Disability/Retirement/Without Cause. In the event of the Employee's
Termination of Employment during the Performance Period (A) due to the
Employee's death, Disability or Retirement, or by the Company as a result of job
elimination or requalification, or (B) by the Company without Cause or by the
Employee for Good Reason (provided that this clause (B) shall be effective only
if the Employee's Employment Agreement, if any, provides for such Termination of
Employment, in which case, “Good Reason” shall have the meaning ascribed to it
in the Employee's Employment Agreement), the Employee shall earn a number of
Performance Share Units equal to the product of (x) the number of Performance
Share Units determined in accordance with Section 1(b)(i) and (y) a fraction,
the numerator of which is the number of full and partial months that have lapsed
from the first day of the Performance Period until the date of the Termination
of Employment and the denominator of which is the total number of months in the
Performance Period. Such Performance Share Units shall be settled at such time
as Performance Share Units would be settled in accordance with Section 2.
(iii)Retirement Definition. For purposes of this Agreement, “Retirement” shall
mean the Employee's Termination of Employment after the attainment of age 65 or
the attainment of age 55 and at least 15 years of continuous service, in each
case, only if such Termination of Employment is approved as a “Retirement” by
(1) the Committee in the case of an Employee who is subject to Section 16 of the
Exchange Act or a “covered employee” within the meaning of Section 162(m) of the
Code, or (2) the Chief Executive Officer or Senior Vice President, Human
Resources, in the case of all other individuals.


(iv)Employment. For purposes of this Agreement, employment with the Company
shall include employment with the Company's Affiliates and successors. Nothing
in this Agreement or the Plan shall confer upon the




--------------------------------------------------------------------------------




Employee any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company or any such
Affiliates to terminate the Employee's employment at any time.


2.
Settlement of Units.



Subject to Section 8 (pertaining to the withholding of taxes), and except as
otherwise provided in Section 5, as soon as practicable after the date on which
the Performance Period expires, and in no event later than two and a half months
after the end of the Performance Period, the Company shall deliver to the
Employee or his or her personal representative, in book-position or certificate
form, one Share that does not bear any restrictive legend making reference to
this Agreement for each Performance Share Unit earned pursuant to this
Agreement.
3.
Nontransferability of the Performance Share Units.



During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Performance Share
Units and Shares covered by the Performance Share Units shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise. Any purported or attempted transfer of
such Performance Share Units or Shares shall be null and void.
4.
Rights as a Stockholder.



During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Employee shall not be
entitled to any rights of a stockholder with respect to the Performance Share
Units (including, without limitation, any voting rights); provided that with
respect to any dividends paid on Shares underlying the Performance Share Units,
such dividends will be reinvested into additional Performance Share Units,
which, as applicable, shall vest and be settled at such time as, and in the same
ratio and only to the extent that the underlying Performance Share Units vest
and are settled.
5.
Adjustment; Change in Control.



In the event of certain transactions during the Performance Period, the
Performance Share Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
Notwithstanding anything in Section 1 to the contrary, subject to Section 3(d)
of the Plan or any applicable successor provision under the Plan, upon the
occurrence of a Change in Control the Performance Share Units shall (i) be
deemed earned in the number of Performance Share Units originally granted as
provided in Section 1(a), without regard to performance, (ii) shall remain
outstanding and shall vest and be subject to restriction until the end of the
Performance Period in accordance with Section 1(b)(ii), and (iii) subject to
this Section 5, shall be settled by the Company as provided in Section 2. For
purposes of this Agreement, Performance Share Units that are deemed earned upon,
and remain outstanding following a Change in Control pursuant to this Section 5,
shall be referred to as “Assumed PSUs”.
Notwithstanding anything in Section 1 to the contrary, (A) upon a Termination of
Employment of the Employee occurring upon or during the two years immediately
following the date of a Change in Control (but prior to the settlement of the
Employee's Assumed PSUs) by reason of death, Disability or Retirement, by the
Company without Cause, or by the Employee for Good Reason, then such Assumed
PSUs shall become free of all restrictions and fully vested and shall be settled
as soon as practicable following the date of Termination of Employment (but not
later than 30 days thereafter); provided, however, in each case, that that any
Assumed PSUs that constitute “nonqualified deferred compensation” as defined
under Section 409A of the Code shall, to the extent necessary to avoid the
imposition of penalty taxes under Section 409A of the Code, not be so settled
unless the Change in Control constitutes a “change in control event” within the
meaning of Section 409A of the Code; (B) upon a Termination of Employment of the
Employee occurring more than two years following the date of a Change in Control
(but prior to the settlement of the Employee's Assumed PSUs) by reason of death,
Disability or Retirement, then such Assumed PSUs shall become free of all
restrictions and fully vested and shall be settled in accordance with Section 2
hereof; and (C) upon a Termination of Employment of the Employee occurring more
than two years following the date of a Change in Control (but prior to the
settlement of the Employee's Assumed PSUs) by the Company without Cause or by
the Employee for Good Reason, then a portion of such Employee's Assumed PSUs,
equal to the full value of the Assumed PSUs multiplied by a fraction, the
numerator of which is the number of full and partial months that have lapsed
from the first day of the Performance Period until the date of the Termination
of Employment and the denominator of which is the total number of months in the
Performance Period, shall become free of all restrictions and be vested and
shall be settled in accordance with Section 2 hereof (for the avoidance of
doubt, if an Employee who is eligible for Retirement incurs a Termination of
Employment by the Company without Cause or by the Employee for Good Reason, the
vesting of such Employee's Assumed PSUs shall be governed by subsection (B)
hereof). Nothing in this Section 5 shall preclude the Company




--------------------------------------------------------------------------------




from settling, upon a Change in Control, any Performance Share Units, to the
extent effectuated in accordance with Treasury Reg. § 1.409A-3(j)(ix)).
6.
Payment of Transfer Taxes, Fees and Other Expenses.



The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Employee in
connection with the Performance Share Units, together with any and all other
fees and expenses necessarily incurred by the Company in connection therewith.
7.
Other Restrictions.



(a)The Performance Share Units shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Performance Share Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.


(b)If the Employee is an insider as described under the Company's Insider
Trading Policy (as in effect from time to time and any successor policies), the
Employee shall be required to obtain pre-clearance from the General Counsel or
Securities Counsel of the Company prior to purchasing or selling any of the
Company's securities, including any shares issued upon vesting of the
Performance Share Units, and may be prohibited from selling such securities
other than during an open trading window. The Employee further acknowledges
that, in its discretion, the Company may prohibit the Employee from selling such
securities even during an open trading window if the Company has concerns over
the potential for insider trading.


8.
Taxes and Withholding.



No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income,
employment or other tax purposes with respect to any Performance Share Units,
the Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, the minimum federal, state, local and foreign
taxes that are required by applicable laws and regulations to be withheld with
respect to such amount. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Employee with this Section 8, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Employee, including deducting such
amount from the delivery of shares upon settlement of the Performance Share
Units that gives rise to the withholding requirement.
9.
Notices.



All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Employee:
At the most recent address
on file at the Company


If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.




--------------------------------------------------------------------------------




10.
Effect of Agreement.



This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee's legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
11.
Laws Applicable to Construction; Consent to Jurisdiction.



The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Performance Share Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.
12.
Severability.



The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
13.
Conflicts and Interpretation.



In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Employee hereby acknowledges that a copy of the Plan has been made available
to him and agrees to be bound by all the terms and provisions thereof. The
Employee and the Company each acknowledge that this Agreement (together with the
Plan) constitutes the entire agreement and supersedes all other agreements and
understandings, both written and oral, between the parties or either of them,
with respect to the subject matter hereof.
14.
Amendment.



The Company may modify, amend or waive the terms of the Performance Share Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
15.
Section 409A.



It is the intention of the Company that the Performance Share Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under Section
409A of the Code, or (b) comply in all respects with the requirements of Section
409A of the Code and the regulations promulgated thereunder, such that no
delivery of or failure to deliver Shares pursuant to this Agreement will result
in the imposition of taxation or penalties as a consequence of the application
of Section 409A of the Code. Performance Share Units that (i) constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
and (ii) vest as a consequence of the Employee's termination of employment shall
not be delivered until the date that the Employee incurs a “separation from
service” within the meaning of Section 409A of the Code (or, if the Employee is
a “specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service”). If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may make such an amendment, notwithstanding Section 14 above,
effective as of the Grant Date or any later date, without the consent of the
Employee.
16.
Headings.



The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
17.
Counterparts.



This Agreement may be executed in counterparts, which together shall constitute
one and the same original.




--------------------------------------------------------------------------------




18.
Waiver and Release.



In consideration for the granting of the Performance Share Units, the Employee
hereby waives any and all claims whether known or unknown that the Employee may
have against the Company and its Subsidiaries and Affiliates and their
respective directors, officers, shareholders, agents or employees arising out
of, in connection with or related to the Employee's employment, except for
(1) claims under this Agreement, (2) claims that arise after the date hereof and
obligations that by their terms are to be performed after the date hereof,
(3) claims for compensation or benefits under any compensation or benefit plan
or arrangement of the Company and its Subsidiaries and Affiliates, (4) claims
for indemnification respecting acts or omissions in connection with the
Employee's service as a director, officer or employee of the Company or any of
its Subsidiaries and Affiliates, (5) claims for insurance coverage under
directors' and officers' liability insurance policies maintained by the Company
or any of its Subsidiaries or Affiliates, or (6) any right the Employee may have
to obtain contribution in the event of the entry of judgment against the Company
as a result of any act or failure to act for which both the Employee and the
Company or any of its Subsidiaries or Affiliates are jointly responsible. The
Employee waives any and all rights under the laws of any state (expressly
including but not limited to Section 1542 of the California Civil Code), which
is substantially similar in wording or effect as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.
This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Employee acknowledges that the Employee
(a) has been advised to consult an attorney in connection with entering into
this Agreement; (b) has 21 days to consider this waiver and release; and (c) may
revoke this waiver and release within seven days of execution upon written
notice to Legal Counsel, Employment and Labor, Law Department, Unum Group, 1
Fountain Square, Chattanooga, Tennessee 37402. The waiver and release will not
become enforceable until the expiration of the seven-day period. If the waiver
and release is revoked during such seven-day period, the grant shall be void and
of no further effect.
IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee's hand.
Date:
 [Acceptance Date]
EMPLOYEE:  [Participant Name]
 
 
 
 
 
[Participant Signature]
 
 
 
 
 
 
UNUM GROUP
 
 
 
 
 
 
By:
 
 
 
 
[Authorized Signature]
 
 
 
[Name]
 
 
 
[Title]





--------------------------------------------------------------------------------






Schedule A
Subject to the terms and conditions of the Agreement, the Employee shall earn a
percentage of Performance Share Units based on the following two steps.
First, the number of Performance Share Units will be determined based on the
following chart:
 
Performance Metrics
Percentage of
Performance Share Units Earned
Average Three-Year After-Tax Operating Earnings Per Share
Average Three-Year
Return on Equity
50%
$2.66
8.56%
63%
$2.88
9.27%
75%
$3.11
9.98%
88%
$3.33
10.7%
100%
$3.55
11.41%
113%
$3.68
11.84%
125%
$3.82
12.27%
138%
$3.95
12.69%
150%
$4.08
13.12%

Each of the performance metrics above shall be weighted equally at 50 percent.
Results that are in between the numbers appearing on the chart shall be
interpolated on a straight line basis.
Second, the final number of Performance Share Units earned will be determined by
adjusting the number of Performance Share Units derived from the chart above and
multiplying it by the TSR Factor as set forth in the chart below based on the
Percentage Relative TSR Performance (as defined below):
Percentage Relative TSR Performance
TSR Factor
75% or above
1.2
62.5%
1.1
50%
1.0
42.5%
0.9
35% or below
0.8

If the Percentage Relative TSR Performance is between 75% and 35%, the results
shall be interpolated on a straight line basis.
“Additional Adjustment Items” shall mean any of the following to the extent not
included or assumed in the Company's financial plans for fiscal years 2013 to
2015 as of the date of this Agreement: (i) adjustments resulting from accounting
policy changes, legal or regulatory rule or law changes; (ii) the impact of any
acquisitions, divestitures or block reinsurance transactions; (iii) adjustments
to the closed block of business; (iv) the effect of any regulatory, legal or tax
settlements; (v) the effect of changes to strategic asset allocation; (vi) debt
issuance, repurchasing or retirement, or stock repurchase or issuance; (vii) the
effect of differences between actual foreign currency exchange rates and those
assumed in the financial plans; and (viii) fees or assessments, including tax
assessments, from legislation enacted after the date hereof.
“After-Tax Operating Earnings Per Share” shall mean, with respect to a fiscal
year, the Company's after-tax net income or loss for such fiscal year, adjusted
to exclude after-tax net realized investment gains or losses and after-tax
non-operating retirement-related gains or losses and any Additional Adjustment
Items (“After-Tax Operating Earnings”), divided by the weighted-average number
of shares of common stock of the Company outstanding for such fiscal year
(assuming dilution).
“Average Three-Year After-Tax Operating Earnings Per Share” shall mean the
average of the After-Tax Operating Earnings Per Share for each of the Company's
fiscal years ending on December 31, 2013, 2014 and 2015.
“Average Three-Year Return on Equity” shall mean the average of the Return on
Equity for each of the Company's fiscal years ending on December 31, 2013, 2014
and 2015.




--------------------------------------------------------------------------------




“Percentage Relative TSR Performance” shall mean the Company's Total Shareholder
Return (as defined below) as compared to the Total Shareholder Returns of the
following group of specified peers: Aflac Incorporated; Assurant, Inc.; The
Hartford Financial Services Group, Inc.; Lincoln National Corporation; MetLife,
Inc.; Principal Financial Group, Inc.; Protective Life Corporation; Prudential
Financial, Inc.; StanCorp Financial Group, Inc.; and Torchmark Corporation (the
“Peer Group”). The Percentage Relative TSR Performance shall be calculated by
dividing the number of companies in the Peer Group with Total Shareholder
Returns that are the same or lower than the Company's Total Shareholder Return
by the total number of companies being compared, including the Company and each
company in the Peer Group, expressed as a percentage. A company shall be removed
from the Peer Group if it: (i) ceases to be a domestically domiciled publicly
traded company on a national stock exchange or market system, unless such
cessation of such listing is due to a low stock price or low trading volume;
(ii) has gone private; (iii) has reincorporated in a foreign (e.g., non-U.S.)
jurisdiction, regardless of whether it is a reporting company in that or another
jurisdiction; or (iv) has been acquired by another company (whether by another
company in the Peer Group or otherwise, but not including internal
reorganizations), or has sold all or substantially all of its assets. A company
that is removed from the Peer Group before the end of the Performance Period
will be excluded from the calculation of Percentage Relative TSR Performance.
“Return on Equity” shall mean, with respect to a fiscal year, the Company's
After-Tax Operating Earnings for such fiscal year divided by the average of the
beginning and end of year stockholders' equity for such fiscal year, adjusted to
exclude the accumulated net unrealized gain or loss on securities, the
accumulated net gain or loss on cash flow hedges and any Additional Adjustment
Items, expressed as a percentage.
“Total Shareholder Return” shall mean total shareholder return as applied to the
Company or any company in the Peer Group, determined by comparing the average of
the applicable company's closing stock prices over the 20 trading days
immediately preceding the first day of the Performance Period with the average
of the applicable company's closing stock prices over the last 20 trading days
of the Performance Period, including dividends and distributions made or, with
respect to which a record date has occurred, declared (assuming such dividends
or distributions are reinvested in the common stock of the Company or any
company in the Peer Group) during the Performance Period.




